Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species of “CTSB and JUP” in the reply filed on 01/14/2021 is acknowledged. Claims 43-52 and 55 are directed to the elected species. 
Claims 43-56 are pending in the application.
Claims 43-54 and 56 are under the examination. 
Claims 43-54 and 56 are withdrawn because they are directed to non-elected species.
Claim Objections
3.	Claim 52 is objected to because of the following informalities: the claim recites “as having as having”. This is considered a repetition of “as having”.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 43-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Oved (Oved et al., Pub. No.: US 2015/0017630 A1, Pub. Date of 15 January 2015, cited in IDS), in view of Sweeney (Sweeney et al. Science Translational Medicine; 2015 May; 7; 287: p 1-16, cited in IDS) Ramirez (Ramirez et al. Ann Am Thorac Soc; 2014; 11; 4: 554–561), Berghe (Berghe et al. Nat. Rev. Mol. Cell Biol.; 2014; 15:135–147) and Tolfvenstam (Tolfvenstam et al. BMC Infect. Dis.; 2011; 11; 207: p 1-7).
Oved teaches methods using biomarkers for readily detecting the source of infection and administrating the appropriate treatment that comprise identifying and testing  a set of biomarkers whose levels are differentially expressed in viral, bacterial and mixed infected patients (abstract, para 0010, 0100). 
With regard to claim 43 method step (a), Oved teaches identifying a patient that has an infection as having either a bacterial infection or a viral infection based on the expression levels of a set of biomarkers in a biological sample from the patient. For 
Oved teaches performing the method to rule out between a bacterial infection and a viral infection in a subject by measuring the concentration of polypeptide in a sample obtained from a subject (e.g. determining whether polypeptide level is higher or lower than a pre-determined threshold value (para 0013-0014, para 0038-0039). Oved teaches performing the method using blood samples the subject (e.g. whole blood or a fraction thereof that contains lymphocytes, monocytes and granulocytes) (para 0036-0037) (Limitation of claims 48-49). Furthermore, Oved teaches that a bacterial infection is ruled out if the polypeptide concentration of TRAIL determined is higher than a pre-determined first threshold value, and a viral infection is ruled in if the polypeptide concentration of TRAIL is higher than a pre-determined second threshold value (para 0291). Oved teaches that a viral infection is ruled out if the polypeptide concentration of TRAIL determined is lower than a pre-determined first threshold value, and a bacterial 
Furthermore, Oved teaches observing the differences in the expression of levels of genes (e.g. IFI44, IFI44L and IFI27) in bacterial and viral infections (Figure 38 A-B, para 0082). Oved also teaches the method of distinguishing between a bacterial or mixed infected subject, and a virally infected subject by measuring one or more determinants (see para 31).
With regard to claim 43 method step (b), Oved further teaches the method of selecting an appropriate treatment for the subject (para 0034). Oved teaches that if a subject identified as having a viral infection the subject is selected to receive an anti-viral treatment regimen; and when a subject is identified as having a bacterial or a mixed infection the subject is selected to receive an antibiotic treatment regimen (para 0034). Oved also teaches the method for monitoring the effectiveness of the treatment for an infection by detecting the level of one or more polypeptide-determinants (para 0035). (Limitations of claims 44-45)
Therefore, Oved teaches a method of diagnosing an infection that is able to distinguish between a bacterial infection and a viral infection in a patient via detecting the expression levels of at least two biomarkers (i.e. a set of two biomarkers) in a biological sample from the patient. Over further teaches administering an antibiotic to the patient if the patient is identified as having a bacterial infection or administering an antiviral agent to the patient if the patient is identified as having a viral infection. 

Sweeney teaches a method of distinguish non-infectious inflammation from inflammation due to acute infection (e.g. sepsis) through identification of differential gene expression ( abstract, Figures 1-2, Figure 4,Table 3, p 2 col 1 para 2). Sweeney teaches performing an analysis of gene expression data in sepsis to identify a conserved 11 gene set that can distinguish between non-infectious inflammations and infectious inflammations (e.g. Trauma to infections, bacterial infections, viral infections) and using publicly available sepsis gene expression data set for the analysis (see Table 1-6, Figure 4, p4 col 2 para 3-4, p 7 col 2, p 2 col 1 para 2). Sweeney does not teach the association between CTSB and JUP, and infectious process. 
Ramirez teaches a method of detecting gene expression corresponding to viral infections in cystic fibrosis lung disease (abstract, p555 col 1-3). Ramirez teaches determining gene expression profiles using sputum samples from the patients via quantitative real time PCR for human anti-viral response genes and performing the data analysis (p 555 col 3) (Limitation of claims 48 and 51). Ramirez teaches the method of detecting mRNA level of the genes (see p 556 col 3 para 1) (Limitation of claim 50). Ramirez further teaches observing the relationship between CTSB (Cathepsin B) expression, and influenza positive samples and rhinovirus-positive samples (Table 6), indicating that patients with influenza showed greater than 2-fold higher expression of CTSB compared to rhinovirus infection (p 557 col 2 para 1). Thus, the teachings of Ramirez indicate CTSB gene expression is associated with infections. 

Tolfvenstam teaches a method of assessing host responses in dengue virus comprising detecting gene levels related to immune response in dengue injected patients (abstract, p 1 col 1-2). Tolfvenstam teaches detecting gene expressions using RNA from blood samples obtained from the patients via RT-PCR and gene-expression array (The microarray data was deposited in NCBI’s GEO -GSE28405) (p 2 col 1-2, Table 1-2) (Limitation of claim 51). Tolfvenstam teaches using whole blood samples from the patients and detecting gene transcripts related to immune response and regulation in dengue viral infection (abstract, p 2 col 1 -2, Figure 1) (Limitations of claims 48-50). 
Tolfvenstam further teaches performing the analysis using the datasets generated from gene expression results (see p 4 col 1). Tolfvenstam teaches observing a high expression of JUP (plakoglobin) in the patients (see p 4 col 1, additional file 1 and 3). Tolfvenstam teaches that JUP encodes protein that forms part of desmosomes and intermediate junctions in endothelial cells, which could indicate that some transcripts were derived from affected endothelial cells. In fact, high numbers of detached endothelial cells in peripheral blood has been observed in the acute phase of 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of determining a type of infection in a subject and treating the injection, as taught by Oved, with the method of Sweeney in performing the analysis for sepsis, and the methods of identifying particular gene expressions corresponding to the infections, as taught by Ramirez, Berghe and Tolfvenstam. Oved teaches the method of performing the assessment to distinguish between bacterial infection and viral injection via analysis the expression of gene sets and administering the appropriate treatment based on identified injection. Oved does not teach detecting CTSB and JUP genes. Ramirez teaches observing the association between CTSB and viral infection. Berghe teaches observing the association between CTSB and bacterial infection. Tolfvenstam teaches detecting a number of genes related to immune regulation during the infection including JUP gene. In addition, both references indicate that both CTSB and JUP are well-known for their association with pathogenesis of infectious process prior filing date of the application. Thus, it is obvious to have include detecting CTSB, as taught by Ramirez and Berghe, and detecting JUP, as taught by Tolfvenstam, the data analysis method for sepsis by Sweeney, in the method of Oved, in order to provide the method having a wider range of biomarkers and their relationship to particular type of injection. Furthermore, Oved in view of Ramirez, Berghe and Tolfvenstam, would be able to provide that method comprising identifying the patent as having either a bacterial injection or a viral infection via an increased level of expression of CTSB and JUP. Ramirez teaches observing an increased expression claim 52 and 55)
With regard to claims 44-45, which depend from claim 43, the claims are interpreted as the methods directed to identifying a patient that has an infection as having a bacterial infection or a virus infection based on the expression level of the set of biomarkers (recited in the claim 43) and administering a suitable treatment to the patients (i.e. antibiotic for bacterial infection and anti-viral agent for viral injection). Oved teaches the limitations of the claims, as described above.
With regard to claims 46-47, the claims are directed to the set of biomarkers contains up to 30 biomarkers or at least 30 biomarkers. Oved teaches performing the method by detecting the set of biomarkers that includes more than 30 biomarkers (para 0220, para 0274). Tolfvenstam teaches performing the analysis via datasets generated from gene expressions of more than 30 biomarkers (see additional file 1 and 3, p 4 col 1). Furthermore, Ramirez teaches the association between biomarkers and the infection, indicating detecting more than 30 biomarkers (Table 6). 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

           /JEHANNE S SITTON/           Primary Examiner, Art Unit 1634